Citation Nr: 1722502	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-46 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to an initial rating for a gastrointestinal disability in excess of 60 percent. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and a VA medical expert


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to September 2000, from July 2001 to August 2001, from June 2002 to July 2002, from April 2004 to June 2006, and from October 2006 to March 2007, to include service in the United States Marine Corps Reserve.  

This case comes before the Board of Veterans' Appeals (the Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran and a VA medical expert testified before a Veterans Law Judge at a hearing at the RO in September 2010.  A transcript of the hearing is of record. The VLJ who held the hearing is no longer employed at the Board.  In a January 2017 letter, the Veteran was offered another hearing, and he failed to respond.  Accordingly, the Board concludes that the Veteran does not desire another hearing and can adjudicate the claims based on the current record.

The Board notes that during the course of the Veteran's appeal, he indicated that he was unemployed due to his service-connected disabilities, effectively raising a claim for a TDIU.  In June 2011, the Board took jurisdiction over the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for additional development.  In addition to TDIU, the Board remanded the Veteran's PTSD claim in June 2011 for further development.  With respect to the PTSD and TDIU claims, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2016 rating decision, the RO determined clear and unmistakable error was found in the evaluation of PTSD with depression, not otherwise specified and the RO found a retroactive increased evaluation to 50 percent disabling was established from April 1, 2007.  As the increased rating assigned for PTSD did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Historically, the claim for service connection for a gastrointestinal disability was granted in an April 2008 rating decision.  The Veteran appealed the rating.  In a June 2011 Board decision, the Veteran's gastrointestinal disability evaluation was increased from 10 percent to 60 percent and the Board remanded the issue of entitlement of an evaluation in excess of 60 percent for a gastrointestinal disability and requested a VA examination in order to determine the current severity.  

The issue of an initial rating for a gastrointestinal disability in excess of 60 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas, manifested by symptoms similar in frequency, duration, and severity to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.


2.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.327, 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Affording the Veteran the benefit of reasonable doubt, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and Assist

The appeal for a higher initial disability rating for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice for the PTSD is needed.  As the claim for TDIU is granted herein, any notice errors committed with respect to the TDIU claim are harmless.

VA's duty to assist includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the Veteran's VA medical records and non-VA medical records are in the claims file.  He has not identified any other records or evidence that remain outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  The Veteran was provided VA psychiatric examinations in December 2007 and December 2015.  

	II.  Increased Rating for PTSD

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.
§ 4.7. 

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (DC 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board in May 2010, this claim is governed by the DSM-IV.  Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

According to the DSM-IV, a GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background

The Veteran contends his service-connected PTSD warrants an initial rating in excess of 50 percent.  At his September 2010 Board hearing, the Veteran testified that as a result of his service-connected PTSD, he suffered from symptoms that include insomnia, mood swings, and depression.   

The Veteran was afforded a December 2007 VA psychiatric examination.  The December 2007 VA psychiatric examination report noted that the Veteran reported nightmares every night which keep him awake and sometimes he awakens in a cold sweat.  The Veteran referred to some nightmares as fantastical while some of them are related to his real experience.  The Veteran reported that he thinks about the war constantly and describes himself as obsessed with death.  He reported that certain sounds, beeping in a hospital, hearing the words "code blue" on television, and certain smells make him think about war to the point of tears and he must withdraw. He reported that he does not sleep or watch the news and does not like to think about the war or talk about it.  The Veteran indicated that whenever he is exposed to such things he becomes depressed and tearful, and then he feels terrible because it is not behavior that is acceptable for a Marine.  He reported being anxious and frightened much of the time and feels guilty over having never been in actual combat (though recognizing that he has seen more in his work than most combat veterans do).  The Veteran also explained that he is phobic with regard to hospitals and healthcare.  The Veteran indicated that he does not like to think of the fact that he has a psychiatric problem and has avoided doing much about it until the present time.  The Veteran's psychiatric history includes positive depression and PTSD screens.  Notably, the Veteran denied ever having attempted suicide, though he reported that it does cross his mind periodically, especially when he is very depressed and begins thinking about the terrible things that have happened and are continuing to happen to our servicemen.  The examiner noted that the Veteran has a very real and concrete picture of this in his mind.

The December 2007 examination report further indicated that the Veteran is living with his wife whom he married in September of 2007.  Mental status examination notes revealed that he arrived on time and was accompanied by his wife though only the Veteran was interviewed.  There were no abnormalities of gait, posture, or expression and he reported being independent for all activities of daily living.  The Veteran was alert and oriented in all three spheres, in good contact with routine aspects of reality, and showed no signs or symptoms of psychosis.  He spoke generally in normal tones, rhythms, and rates.  His conversation was generally relevant, coherent, goal-directed, and organized.  The Veteran initially appeared relatively content calm and controlled.  As time went on and more discussion occurred, he became increasingly distraught and tearful and essentially fell apart.  He reported that this is the type of emotional display that he is frightened to show other people such that he avoids talking or thinking about the war and does not like to watch anything on television about it.  The examiner indicated the Veteran's affect is responsive and reasonably well-modulated, though at times of depression he becomes withdrawn, detached, irritable, and very sad.  The Veteran's memory and intellect appeared to be intact and of well-above average capacity.  The examiner indicated the Veteran is not showing any ongoing impairment in insight or judgment with regard to normal everyday affairs.  

The December 2007 VA psychiatric examiner's overall clinical impression of the Veteran was indicated as very clearly one of PTSD that is quite severe and that involved his insomnia and depression.  The examiner further indicated that the Veteran's PTSD is quite severe at this particular point, but will hopefully improve with treatment and stated that at present it is interfering with his ability to function emotionally/psychologically as well as socially and probably would interfere with his ability to function occupationally in terms of his ability to get along with others and to interact with his world.  The examiner noted that at present he is unemployed and is spending most of his time at home with his wife and that this allowed him to essentially escape some of the pressures and stress of normal daily living that might press his PTSD into more obvious display.  The examiner assessed the Veteran a GAF score of 50 and diagnosed his PTSD as severe to moderately severe. 

In a December 2007 Buddy/Lay Statement, the Veteran's mother described the Veteran's symptoms as restlessness, nervous energy, easily breaking down, tiredness, poor sleep, guilt, and being too tired and depressed to go looking for the things he used to live for.  In a separate statement, the Veteran's father described the Veteran's symptoms as having dull eyes, loss for words, and depressed as if something not good has a hold of him and will not let go.  See December 2007 Buddy/Lay Statement.  The Veteran's wife also described the Veteran's symptoms as having no interest in people and things around him, sleeplessness, isolation, resentment, and feeling lost.  See December 2007 Buddy/Lay Statement.  In a December 2007 Correspondence, the Veteran described the trauma he experienced working at the hospital and relayed symptoms that included feeling vulnerable and weak, insomnia, nightmares, uncontrollable memories, obsession with death, and guilt. 

The Veteran's January 2008 VA Behavioral Health Clinic records indicated the Veteran reported social activities, hobbies or interests that included adventure athletics, traveling, photography, graphic arts, and martial arts.  The Veteran reported that he lived with his wife and in-laws.  Additionally, the Veteran could call his spouse, other family members, and friends for emotional support.  The Veteran also reported being depressed and anxious, having an inability to sleep, and intrusive thoughts as well as nightmares.  The Veteran reported that he finds it hard to concentrate, focus, and set goals; has poor sleep; has irritability, feelings of worthlessness, and guilt; has poor concentration; has no psychomotor agitation or retardation, no hypomania, and no psychosis; and denied homicidal ideation, any suicidal thoughts, intent, and contracts for safety.  Furthermore, treatment notes indicated that Veteran had no episodes of inpatient psychiatric care and no past suicidal attempts or self-mutilating behavior.  Mental status examination notes revealed the Veteran had generally good impulse control, was neat and clean with good eye contact, open and cooperative, was tearful at times, had good insight, had congruent affect and mood, was logical and goal oriented, had no psychotic thoughts and behaviors noted or reported, but was generally depressed.  Mental status examination notes explained that the Veteran was depressed, but not suicidal and the Veteran does not consider this an option.  The January 2008 treatment provider assessed the Veteran a GAF score of 65-70. 

February 2008 VA Behavioral Health Clinic records indicated that the Veteran was alert and oriented, neat, clean, and appropriate.  The Veteran denied any suicidal or homicidal ideations, and contracted for safety.  He stated he has no thoughts to hurt himself or others.  The Veteran reported no hallucinations or paranoia, denied any signs/symptoms of psychotic thinking, and reported labile mood and falling asleep.  The Veteran reported having good support from his wife and her family. 
	
March 2008 VA Behavioral Health Clinic indicated that the Veteran was alert and oriented, neat and clean, and appropriate.  Treatment notes indicated he was bright and engaging, well-educated on all his medical conditions and treatments, was generally optimistic with latest medical evaluations and treatments, was logical and goal oriented, had good insight and judgment, but had racing thoughts at night and makes sleeping harder.  Treatment notes indicated the Veteran denied any suicidal or homicidal ideations and stated he has no thoughts to hurt himself or others.  He had no past suicidal attempts.  The Veteran reported no hallucinations or paranoia and denied any signs/symptoms of psychotic thinking, but reported experiencing intrusive thoughts, exaggerated startle response, depressed and anxious mood, as well as sleep disturbance.

The Veteran's July 2009 VA Behavioral Health Clinic records indicated he was alert, oriented, and appropriate.  The Veteran was somewhat depressed and flat in affect, but was goal oriented.  He had good insight and judgment. Treatment notes indicated the Veteran denied any suicidal ideation and he had no history thereof.  The Veteran was neat and clean, well-groomed, calm, and cooperative.  The Veteran was assessed for suicidal ideations, plans or intent and denied any and stated he has no thoughts of hurting himself or others. 

The Veteran's August, September, and October 2011 VA outpatient treatment records indicated the Veteran did not have feelings of depression with thoughts of suicide.  October 2012 VA Behavioral Health records noted the Veteran was alert and oriented, had depressed mood, had blunted affect, and appeared very tired.  The Veteran reported that he cannot shut his mind off and has increased irritability with his wife and that he gets impatient with his young son.  His appropriateness was intact, thought processes were logical and relevant, and cognitive functioning was fairly good.  Significantly, the Veteran denied thoughts of self-harm and denied thoughts to harm others.

The Veteran's March 2013 VA Behavioral Health records indicated the Veteran was alert and oriented, had depressed mood, had affect within normal limits, and sleep remained a problem.  Additionally, his appropriateness was intact, thought processes were logical and relevant, cognitive functioning was intact, impulse control was good, insight and judgment were good, appearance was casual with adequate grooming, behavior and psychomotor activity were relaxed and open, and he kept a positive attitude.  The Veteran denied thoughts of self-harm and denied thoughts to harm others.

June 2014 VA Behavioral Health notes indicated the Veteran reported being depressed and that he was only taking his medication part of the time as he reported having to balance sleep, work, and child care.  He denied current thoughts of self-harm.  Additionally, the Veteran denied anhedonia, had good motivation and interest, had fatigue, denied psychotic symptoms, denied suicidal/homicidal ideation, means to carry out a plan, and plans/intent.  A suicide assessment was conducted in session and the treatment provider indicated that the Veteran does not appear to be at risk for suicide or homicide at the time.  Mental status examination revealed the Veteran was casually dressed, was interactive, had depressed mood and affect congruent with mood, psychomotor activity was relaxed and open, was alert an oriented in all spheres, had intact memory, had intact judgment and insight, had no psychotic symptoms and none reported, and had intact impulse control.

October 2014 VA Behavioral Health records noted the Veteran reported having bizarre dreams, a little anhedonia, and was not seeing family.  He also reported fatigue, and some irritability, but denied psychotic symptoms.  He denied suicidal/homicidal ideation, means to carry out a plan, and plans/intent.  A suicide assessment was conducted in session and the treatment provider indicated that the Veteran does not appear to be at risk for suicide or homicide at the time.  Mental status examination notes revealed the Veteran was casually dressed and interactive, had mildly depressed mood and affect congruent with mood, psychomotor activity was relaxed and open, was alert and oriented in all spheres, had intact memory, had intact judgment and insight, had no psychotic symptoms and none reported, and had intact impulse control. 

The Veteran's January 2014 Pain Management private treatment records revealed that the Veteran was married and working full time as a computer consultant. 

January 2015 VA Behavioral Health records noted the Veteran reported his depression is pretty good, denied anhedonia, had good motivation and interest, had some fatigue and feelings of worthlessness, denied psychotic symptoms, reported better quality of life, and denied suicidal/homicidal ideation, means to carry out a plan, and plan/intent.  Mental status examination revealed the Veteran was casually dressed, was interactive, had fairly stable mood and affect congruent with mood, psychomotor activity was relaxed and open, was alert and oriented in all spheres, had intact memory, had intact judgment and insight, had no psychotic symptoms and none were reported, and had intact impulse control. 

April 2015 VA Behavioral Health notes indicated the Veteran had poor sleep with him awaking in panics, denied current thoughts of self-harm and thoughts to harm others, had pretty good motivation and interest, had no psychomotor agitation/retardation and was active daily, had some loss of energy, had feelings of worthlessness and guilt, had some difficulty with controlling worry, denied psychotic symptoms, as well as denied suicidal/homicidal ideations, means to carry out a plan, and intent.  Mental status examination revealed the Veteran was casually dressed, interactive, had fairly stable mood that was at times depressed and anxious most of the time, affect was congruent with mood, had relaxed and open psychomotor activity, had intact insight and judgment, his remote and recent memory was intact, had no psychotic symptoms and none reported, and had intact social support. 

October 2015 VA Behavioral Health notes indicated the Veteran reported that he experiences flashbacks every time he goes to a hospital.  The Veteran denied current thoughts of self-harm and thoughts to harm others.  A suicide assessment was conducted and the treatment provided indicated the Veteran did not appear at risk for homicide or suicide at the time.  Additionally, the Veteran reported some depression, denied anhedonia, had fairly good motivation/interest, denied psychomotor agitation/retardation, had loss of energy, denied feelings of worthlessness, denied difficulty concentrating, denied irritability, had restlessness, denied psychotic symptoms, reported stressful quality of life, and denied suicidal ideation/homicidal ideation, means to carry out a plan, and plan/intent.

The Veteran was afforded a December 2015 VA PTSD examination.  In a December 2015 VA PTSD examination report, the examiner indicated the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner indicated the Veteran had diagnoses of PTSD and depression, NOS.  Moreover, the examiner stated it was not possible to differentiate what portion of each symptom was attributed to each diagnoses due to symptom overlap and comorbidity and it would be speculative to attempt to delineate noted symptomology along diagnostic lines.  The examination report noted that since the last VA examination the Veteran reported that he married in September of 2007 and has a good marital relationship with two children.  The Veteran reported minimal social activity.  He reported that he is busy with his children and work.  Additionally, the Veteran reported that he has given up a number of hobbies and generally lacks motivation and drive.  Since his last VA C&P examination, he reported that he collected unemployment from 2007 to 2009.  During this time, the Veteran reported that he attended college, but only completed one semester.  In 2010, the Veteran began working as a technology consultant.  He reported a very understanding boss and a very fulfilling position, as well as doing well on the job.  Additionally, the Veteran ran for district judge in a recent election, but did not win the election.  His GAF score was 60.

Analysis

As discussed above, the Veteran's PTSD is currently assigned a 50 percent disability rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate that the Veteran's PTSD causes or more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.7, 4.130, DC 9411. 

The Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: avoidance, social isolation, depression, a constricted range of affect, nightmares, obsessions with death, sleep impairment, irritability, anxiety, intermittent suicidal ideations without plan or intent, flashbacks, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the frequency, duration, and severity of the symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity consistent with the assigned 50 percent disability rating. 

With regard to social impairment, the evidence of record demonstrates that throughout the pendency of this appeal, the Veteran generally isolated himself socially, with the exception of his family and coworkers.  He reported minimal social activity and spending time alone.  However, the evidence also shows the Veteran has a strong relationship with his family as exemplified by his marriage and living with his in-laws and children.  In fact, the Veteran described his family as "supportive."  Moreover, during the appeal period, the Veteran reported social activities, hobbies or interests that included adventure athletics, traveling, photography, graphic arts, and martial arts.  Significantly, the Veteran works full-time as computer consultant and his employer indicated in a December 2015 letter that the company employed an additional employee to assist the Veteran with any heavy lifting, the process of running cables overhead, and the more physical nature of the position.  The support the Veteran receives from his coworker suggests he is capable of interacting appropriately with others while at work.  Additionally, the employer detailed the mechanical/physical accommodations made for the Veteran as a result of his service-connected disabilities, but did not include any statement that the Veteran's PTSD symptoms cause social deficiencies in most areas.  As such, the Veteran's level of social impairment does not support a finding of deficiencies in most areas as required by the 70 percent rating criteria. 

With regard to occupational impairment, the evidence of record shows the Veteran is able to maintain full-time employment as a computer consultant.  He indicated feeling fulfillment from his position as a computer consultant, as well as doing well on the job.  Additionally, the Veteran ran for district judge in a recent election, but did not win the election.  While the record does contain a letter from the Veteran's employer outlining accommodations provided for the Veteran for his service-connected disabilities, the letter described mainly physical/mechanical accommodations.  Significantly, there is no indication the Veteran's PTSD symptoms cause deficiencies in most areas as required by the 70 percent rating criteria.  
Further, neither of the two VA examiners concluded that the Veteran was incapable of maintaining effective relationships or adapting to stressful situations.  The December 2007 VA examiner indicated the Veteran's PTSD was quite severe, but will hopefully improve with treatment and stated that at present it is interfering with his ability to function emotionally/psychologically as well as socially and probably would interfere with his ability to function occupationally in terms of his ability to get along with others and to interact with his world.  However, as mentioned, the Veteran now works full-time and in a December 2015 letter provided by his employer, there was no mention of the Veteran experiencing difficulty getting along with others.  Furthermore, the December 2015 VA PTSD examiner stated that the Veteran is currently functioning well in his occupational endeavors, enjoys his job, and appears to do well.  Additionally, the examiner determined that PTSD does not appear to significantly impact his ability to function in the occupational environment.  In fact, mental status examinations throughout the record reflect that the Veteran had logical thought processes; had no deficiencies in judgment; and had no inappropriate behavior.  As such, the Veteran's level of occupational impairment does not support a finding of deficiencies in most areas as required by the 70 percent rating criteria. 

The evidence also demonstrates that during the relevant period, the Veteran was assessed GAF scores of 50 through 70.  The Veteran's December 2007 VA examiner assigned a GAF score of 50, which suggests serious symptoms or any serious impairment in social, occupational, or school functioning.  His VA mental health care provider assigned GAF scores of 65 to 70 in January 2008, which suggests mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  In December 2015, the VA examiner assigned a GAF score of 60, which suggests moderate symptoms or moderate difficulty in social, occupational, or school functioning.  While VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  As such, the Board finds that the Veteran's PTSD symptoms, including their frequency, severity, and duration, more nearly approximate those enumerated in the schedule of ratings for mental disorders for a 50 percent disability rating, not a 70 percent disability rating.  The Board finds the totality of the medical and lay evidence of record indicates the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a disability rating in excess of 50 percent.  See C.F.R. § 4.130.

The Board notes that the Veteran endorsed some symptoms listed in the rating criteria for a 70 percent disability rating, such as suicidal ideation, obsessions with death, and deficiencies in mood such as near continuous depression.  However, the evidence of record does not support a finding that these symptoms caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Deficiencies in most areas must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has some symptoms contemplated by the 70 percent rating criteria, it does not necessarily mean that PTSD rises to that level.  The Board must instead look to the frequency, severity, and duration of the impairment.  Id.  Ultimately, the record reveals that the Veteran had intact judgment; he had no history of legal or behavioral problems, violence, or arrests; he had a supportive relationship with his spouse and family he lived with; received support from a coworker who was hired for such purposes; and he was able to maintain full-time employment as a computer consultant during the appeal period.  

The Board finds that the Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, DC 9411. 

The Veteran was noted to have suicidal thoughts, characterized as crossing his mind periodically, especially when he is very depressed and begins thinking about the terrible things that have happened and are continuing to happen to our servicemen.  See December 2007 VA Examination.  Notwithstanding this statement, throughout the record, the Veteran generally denied suicidal ideation, plans, and intent.  In fact, the record indicates that throughout the appeal period multiple suicide assessments were conducted and the Veteran consistently did not appear to be at risk for suicide.  There is no indication that the suicidal ideation was productive of any industrial or social impairment.  To the extent the Veteran reported experiencing obsession with death, the Board notes his obsessions are not equivalent to the symptoms associated with a 70 percent rating.  Significantly, treatment notes throughout the record indicated the Veteran had relevant and organized thought content, was oriented in all spheres, had intact insight and judgment, reported no psychotic symptoms, and had intact impulse control.  In fact, the December 2007 VA examiner indicated the Veteran was not showing any ongoing impairment in insight or judgment with regard to normal everyday affairs.  Moreover, the December 2015 VA examiner revealed the Veteran had no gross difficulties with mental status.  Even in consideration of the Veteran's reports and clinical records, the VA examiners' findings ultimately indicate the Veteran's condition reflected occupational and social impairment with reduced reliability and productivity as contemplated by a 50 percent rating instead of deficiencies in most areas as required by a 70 percent rating.  As noted above, the evidence of record demonstrates that the Veteran was able to maintain effective work relationships and strong familial relationships.  Consequently, a rating of 100 percent is not warranted for any distinct period during the pendency of this appeal.  

Given that the Veteran has not demonstrated symptoms of this frequency, severity, duration, and scope, the Board finds that his disability picture for the period on appeal does not more nearly approximate the criteria for a 70 percent disability rating.  Hence, the claim for an initial rating in excess of 50 percent disabling for PTSD must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








	(CONTINUED ON NEXT PAGE)
      III.  TDIU

Legal Criteria

A TDIU is warranted where the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned where the schedular rating is less than total and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factual Background and Analysis

The Veteran is in receipt of the following for his service-connected disabilities: irritable bowel disease with colitis and gastroenteritis at 60 percent; PTSD at 50 percent; cervical spine strain with C5-6 disc herniation, spinal fusion, and generative arthritis at 30 percent from February 2009 and 10 percent from November 2016; lower back sprain at 10 percent; right arm and hand neuropathy at 20 percent; left arm and hand neuropathy at 20 percent; left knee disorder at 10 percent; bursitis of the left hip at 10 percent; right ankle sprain at 10 percent; left ankle sprain at 10 percent; bilateral tinnitus at 10 percent; pityriasis versicolor at 10 percent; cervical radiculopathy, right upper extremity associated with cervical spine strain with C5-6 disc herniation, spinal fusion and degenerative arthritis at 10 percent; cervical radiculopathy, left upper extremity associated with cervical spine strain with C5-6 disc herniation, spinal fusion and degenerative arthritis at 10 percent; lumbar radiculopathy, right lower extremity associated with lower back sprain at 10 percent; lumbar radiculopathy, left lower extremity associated with lower back sprain at 10 percent; migraine headaches associated with irritable bowel diseased with colitis and gastroenteritis at 30 percent; bilateral hearing loss at zero percent; a ganglion cyst of the left wrist at zero percent; residual surgical scar, status post cervical, multi-level fusion associated with cervical spine strain with C5-6 disc herniation, spinal fusion, and degenerative arthritis at zero percent; and residual surgical scar, status post cervical, multi-level fusion, posterior neck (previously rated under DC 7805) associated with cervical spine strain with C5-6 disc herniation, spinal fusion, and degenerative arthritis at zero percent.  Since April 1, 2007, the Veteran's combined disability rating was 90 percent, and since July 24, 2012, his combined disability rating was 100 percent.  Thus, the scheduler criteria are met.  See 38 C.F.R. § 4.16(a)(2)-(3). 

The next question is whether his disabilities result in unemployability.  Additionally, the November 2016 VA spine examiner opined that the Veteran's cervical spine condition impacted his ability to work because of neck pain and decreased ROM the Veteran has difficulty turning his neck while driving.  The November 2016 VA GI examiner indicated the Veteran's abdominal pain is associated with frequent episodes of diarrhea, requiring the Veteran to go to the bathroom frequently which would impact his work. 

Significantly, the Board notes that the Veteran is currently employed full-time as a computer consultant.  However, in a December 2015 Third Party Correspondence, the Veteran's employer indicated the Veteran began part-time employment with his company in June 2010 and moved to full-time employment in August 2010.  The employer described the Veteran as an excellent employee who adds value to his organization.  However, the employer indicated the company makes special allowances for the Veteran's frequent absences from work.  The employer also stated that as a small business, it is difficult, but that his company hired the Veteran with a full understanding that his service-connected injuries and illness would require special allowances.  Since the Veteran's initial hire, the company has flexed his schedule to accommodate recurrent absence related to his service connected injuries and illness.  Additionally, there are days when the Veteran is scheduled to work and although he is in attendance, his frequent restroom breaks take him away from his workspace.  In an effort to maintain a safe work environment, the company has employed an additional employee to assist the Veteran with any heavy lifting, the process of running cables overhead, and the more physical nature of the position.  In addition, the added position covers/backfills the Veteran when he is out due to his service-connected disabilities and supplements the Veteran's work requirements.  Affording the Veteran the benefit of reasonable doubt, the Board concludes that the evidence supports that these accommodations constitute a "protected work environment" and suggests marginal employment under 38 C.F.R. § 4.16(a). 

Thus, the Board finds that, with resolution of reasonable doubt in his favor, the evidence demonstrates that the Veteran is entitled to a TDIU.  Therefore, a TDIU is granted.


ORDER

Entitlement to an initial rating for PTSD disability in excess of 50 percent is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.





REMAND

As to the Veteran's claim for an initial rating for a gastrointestinal disability in excess of 60 percent, a review of the record shows that evidence relevant to the Veteran's appeal, including November 2016 Disability Benefits Questionnaires (DBQs) that addressed the nature and severity of the Veteran's service-connected gastrointestinal disability were received at the AOJ after it issued the supplemental statement of the case (SSOC) in September 2016.  As no waiver has been submitted and the AOJ did not issue an SSOC that addressed the results of the November 2016 DBQs, the Board finds a remand is warranted in order to ensure the Veteran is afforded all due process considerations.  See 38 C.F.R. § 19.31(b)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant outstanding VA treatment records from November 2016 to the present.  All obtained records should be associated with the evidentiary record.

2.  Then, readjudicate the claim for initial rating for a gastrointestinal disability in excess of 60 percent, to include consideration of the November 2016 DBQs as well as any other relevant evidence added to the claims file since the most recent (September 2016) SSOC.  After the above development is completed, if the benefit sought on appeal remains denied, the Veteran should be issued an SSOC and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


